Appeal by the insurance carrier from a decision o£ the Workmen’s Compensation Board. The question raised on this appeal by appellant Century Indemnity Company, which concededly covered the risk of the employer is whether there was also coverage of the risk at the time of accident by respondent Firemen’s Fund Indemnity Company. The question seems to us to be one of fact; and it has been resolved in favor of the respondent carrier by the board. The finding is that there had been no effective policy of insurance of the Firemen’s Fund Indemnity in existence. The Firemen’s Fund Indemnity had covered the employer from June 1, 1950 to June 1, 1951. Before this policy expired there was a change of broker and the employer’s new broker secured a policy of coverage from the Century Indemnity for the period from June 1, 1951 to June 1, 1952. A renewal policy was issued in due course by Firemen’s Fund Indemnity; was sent to the employer’s broker, but not the employer; and it was returned by employer’s broker with the notation that it was not wanted. A cancellation binder was issued June 1, and it was cancelled flat. Notice of cancellation was filed with the Workmen’s Compensation Board June 15, 1951, but the board has held in view of its finding that there was no effective policy in existence the other specific requirements of section 54 of the Workmen’s Compensation Law affecting cancellation were unnecessary. The accident involved here did not occur until December 7, 1951. The finding that the insurance issued by respondent carrier was not wanted and cancelled flat and was therefore not effective or existent insurance seems to us justified by the record. Decision unanimously affirmed, with costs to the respondent carrier. Present — Foster, P. J., Bergan, Coon, Halpem and Gibson, JJ.